Title: To John Adams from United States House of Representatives, 16 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 16, 1791
				
				The House of Representatives have passed a bill, entitled “An act to establish offices for the purpose of granting lands within time territories of the United States;” in which they desire the concurrence of the Senate.The Speaker of the House of Representatives having signed two enrolled bills, and an enrolled resolution, I am directed to bring them to the Senate for the signature of the Vice President.
				
					
				
				
			